IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-40201
                          Conference Calendar
                           __________________

BRUCE WAYNE MULLINS,

                                       Plaintiff-Appellant,

versus

ALVIN G. KHOURY, Judge, 124th District Court,
Gregg County, Texas; RUBY COOPER, District
Clerk, Gregg County, Texas,

                                       Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-865
                         - - - - - - - - - -
                            April 19, 1996
Before, DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bruce Wayne Mullins appeals the dismissal of his civil

rights action as frivolous pursuant to 28 U.S.C. § 1915(d).

Mullins’s complaint requests an order requiring production of the

state trial transcript only.    Federal courts have no power to

direct state judicial officials in the performance of their

functions.     Moye v. Clerk, DeKalb County Superior Court, 474 F.2d

1275, 1276 (5th Cir. 1973).    Because the complaint had no

arguable basis in law, the district court did not abuse its

discretion in dismissing the complaint as frivolous.     Graves v.


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-40201
                                -2-

Hampton, 1 F.3d 315, 317 (5th Cir. 1993).   Because this appeal is

frivolous, it is DISMISSED.   Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2

      We caution Mullins that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Mullins is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED; SANCTION WARNING GIVEN.